DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 6/25/2021, and IDS filed on 7/13/2021 and 7/15/2021.  Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10,20 of U.S. Patent No. 11,046,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious  subset of the patented claims, performing similar operations of receiving a vehicle communication to initiate supply electric energy, verifying the vehicle certificate, in response to a successful verification of the vehicle digital signature, sending a station communication and initiate supplying electric energy to an electric vehicle; except that the present claims are directed to a computing device to perform the similar recited steps/operations which is an obvious subset of the patented claims which are directed to an electric vehicle charging station comprising the same computing device configured to manage supply of the electric energy to electric vehicles to perform the recited similar steps/operations.  
Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-19 of U.S. Patent No. 11,046,201. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious variations of each other, performing similar operations of receiving a vehicle communication to initiate supply electric energy, verifying the vehicle certificate, in response to a successful verification of the vehicle digital signature, sending a station communication and initiate supplying electric energy to an electric vehicle; except that the present claims are directed to a method in which the receiving step/operation is received by a transactions module of a vehicle charging application stored and executable by a computing device of a charging station whereas the patented claims which are directed to the method in which the receiving step/operation is received by a transactions module of a station application stored in and executable by a computing device of an electric vehicle charging station, performing the similar recited steps/operations.  It would have been obvious to one of ordinary skilled in the art at the time of the filing of the applications to recognize that the methods are obvious variation of each other because they perform similar operations/steps with slightly different types of devices and/or components for performing these operations/steps.
Claim Objections
Claims 11-19 are objected to because of the following informalities:  
As per claim 11, “from” (line 4) should be deleted for proper grammar.
As per claims 12-19, the claims are objected to for incorporating the above errors into the respective claims by claim dependency.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 would be allowable if the non-statutory obviousness double patenting rejections as set forth in this Office action are overcome and if claims 11-19 are amended or rewritten to overcome the noted minor informalities.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claims 1-20, the independent claims 1, 10 and 20, from which the respective claims depend, recites the computing device/a method/computing device, comprising a combination of inventive features of in response to receiving the vehicle communication, verify the vehicle certificate and then verify the vehicle digital signature using the vehicle public key; in response to a successful verification of the vehicle digital signature:
send a station communication to the vehicle application, the station communication comprising station identification information, a station public key, a station certificate associating the station public key to the station identification information, a message, and a station digital signature of the request signed using a station private key corresponding to the station public key; 
and initiate supplying electric energy to the electric vehicle via the supply part; and
during supplying of the electric energy by the supply part:
receive a plurality of additional vehicle communications from the vehicle application, each communication of the plurality of additional vehicle communications comprising the vehicle identification information, the vehicle public key, a respective vehicle digital signature of the communication, and a respective freshness factor; and
in response to receiving a given communication of the plurality of additional vehicle communications:
verify the vehicle digital signature using the vehicle public key; determine whether a session between the station application and the vehicle application has expired; 
continue to permit the supply of the electric energy in response to successful verification of the vehicle digital signature and a determination that the session has not expired; and
terminate the supply of the electric energy to complete the supplying of electric energy in response to at least a determination that the session has expired, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	



/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                             July 30, 2022